Citation Nr: 0601593	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
the right thumb fracture with arthritis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for right thumb 
carpal tunnel syndrome, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio.

The veteran testified concerning his appeal during a video 
conference hearing in August 2005.  His testimony indicated 
he desires a total rating for individual unemployability 
(TDIU) based on his service connected residuals of the right 
thumb fracture with arthritis and right thumb carpal tunnel 
syndrome.  This matter has not been developed for appellate 
review and is referred to the RO for appropriate action.

The issue of an increased evaluation for residuals of a right 
thumb fracture with arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for right 
thumb carpal tunnel syndrome; all reasonable development 
necessary for the disposition of these issues has been 
completed.

2.  Right carpal tunnel syndrome is manifested by symptoms of 
no greater than mild to moderate incomplete paralysis of the 
median nerve with subjective complaints of right hand 
numbness in radial distribution and objective evidence of 
decreased sensation to pinprick over the radial aspect of the 
right hand; right carpal tunnel syndrome is not productive of 
an absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, index and middle 
fingers remaining extended, or inability to flex the distal 
phalanx of the thumb in defective opposition and abduction of 
the right thumb at right angles to the palm.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
rating for right thumb carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.3, 4.6, 4.124a, Diagnostic Code 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in December 2002, four months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The VCAA notice complies 
with the four requirements in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), in that it (1) informs the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The notice letter clearly 
meets all four elements.  

The Board concludes that the discussions in the rating 
decision in March 2003 and the January 2004 Statement of the 
Case (SOC) adequately informed the veteran of the information 
and evidence needed to substantiate his claims.  He was 
advised that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  The medical evidence is sufficient to resolve the 
issues in this case.  VA afforded the veteran a VA medical 
examination in January 2003, which addressed the status of 
the veteran's residuals of the right carpal tunnel syndrome 
disability.  The evaluation is adequate for rating purposes; 
there is sufficient medical evidence of record to make a 
decision on the claim on appeal.  There is no further duty to 
provide a medical examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in relative equipoise, it is 
allowed.  Id.  

The veteran's service-connected right thumb carpal tunnel 
syndrome is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2005) (Paralysis of the median nerve).  For 
diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.  Complete 
paralysis of the median nerve produces inclination of the 
hand to the ulnar side with the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, and the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and 
index and middle fingers that remain extended; inability to 
flex the distal phalanx of the thumb with defective 
opposition and abduction of the thumb at right angles to the 
palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2005).  Under Diagnostic Code 8515, a 30 
percent disability rating is warranted for the major upper 
extremity for moderate incomplete paralysis of the median 
nerve.  A 50 percent disability rating is warranted for the 
major upper extremity for severe incomplete paralysis of the 
median nerve and a 70 percent disability rating is warranted 
for the major upper extremity for complete paralysis of the 
median nerve.

Because the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA treatment records from 2003, a VA compensation 
and pension examination, and the veteran's contentions as 
presented in hearing testimony, written statements, and 
argument.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

A review of the record indicates that the veteran's right 
carpal tunnel syndrome is appropriately rated as 30 percent 
disabling and an increase is not warranted.  At his last VA 
examination the veteran voiced only one subjective complaint 
with regard to right carpal tunnel syndrome, that his hand 
goes numb in radial distribution.  All other complaints 
pertained to residuals of his right thumb fracture with 
arthritis.  An electromyogram with nerve conduction studies 
was accomplished, which indicated only mild to moderate right 
carpal tunnel syndrome.  The findings on electromyogram were 
confirmed by physical examination that showed the veteran has 
normal range of motion in his PIP (proximal interphalangeal) 
joints (100/100 degrees) and a slight decrease in extension 
5/0 degrees).  He demonstrated moderate limitation of motion 
in the distal interphalangeal joints in flexion (50/80 
degrees) and normal extension (0/0 degrees).  There was 
decreased sensation to pinprick over the radial aspect of the 
right hand.  The veteran's testimony indicated that he is 
also able to make a fist with his right hand, although it is 
very uncomfortable to do so.  Overall, the disability picture 
establishes no greater than moderate incomplete paralysis of 
the median nerve manifested by subjective complaints of 
numbness in the right hand in radial distribution and an 
objective finding of decreased sensation over the radial 
aspect of the right hand.  

Although the veteran asserts that he is unable to work 
because of the disability in his right hand, the evidence 
presents no record of extraordinary factors, such that the 
service-connected right carpal syndrome has markedly 
interfered with the veteran's employment or has required 
frequent hospitalizations.  In the absence of such factors, 
the Board is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1) for this disability.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

An increased evaluation for residuals of right carpal tunnel 
syndrome is denied.


REMAND

The veteran's residuals of his right thumb fracture with 
arthritis are currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5224 (Ankylosis of 
thumb).  The assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).  Presumably, the choice of 
Diagnostic Code 5224 is based on a finding from the December 
1998 VA examination that the carpal-metacarpal joint is held 
is a fixed position in adduction.  It is unclear as to 
whether his right thumb continues to be in a fixed position 
or has some range of motion.  In this regard, it is noted 
that when he was examined in January 2003, it was noted that 
he was not able to fully oppose his thumb to all fingers; the 
degree of limitation was not expressed.  Diagnostic Code 
5010, (Arthritis due to trauma) has obvious application and a 
review of the record indicates that the agency of original 
jurisdiction did not advise the veteran of the rating 
criteria for traumatic arthritis or consider the diagnostic 
code in evaluating the residuals of his right thumb fracture 
with arthritis.  To ensure that the veteran's claim receives 
the fullest consideration afforded by the facts and 
applicable law, the AOJ must consider all applicable 
diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request he provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
that have treated him for his residuals 
of the right thumb fracture with 
arthritis and which have not already been 
made part of the record, to include the 
Chillicothe VA facility.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure records in order that 
he be provided the opportunity to submit 
any records.

2.  The RO should make arrangements for 
the veteran to undergo a VA orthopedic 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case, 
including a copy of this remand and 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5228.  Range of motion should 
be expressed in the same manner as the 
criteria found in Diagnostic Code 5228.  

The examiner should also be asked to 
determine whether the residuals of right 
thumb fracture with arthritis disability 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. 

3.  Thereafter, the RO must readjudicate 
the merits of the veteran's claim for an 
increased evaluation for residuals of the 
right thumb fracture with arthritis based 
on all the evidence of record and all 
governing legal authority.  If the 
benefits sought on appeal remains denied, 
the veteran must be provided with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations (to 
include all applicable laws and 
regulations governing residuals of the 
right thumb fracture with arthritis).  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


